DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 37-40, 44, 58, 61-73 are pending.
3.	Figures 1, 2, 3 and 4 of the application are directly related to the claimed invention.

    PNG
    media_image1.png
    483
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    848
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    703
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    228
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    322
    682
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 37-40, 70-71 and 73 are rejected under 35 U.S.C. 103 as unpatentable over ZHU et al. (US 2018/0249389 A1) in view of Kojima (US 2010/0054208 A1) further in view of Pelkonen (US 2008/0025263 A1). 
Regarding claims 37, 44, ZHU et al. discloses a method performed by a source base station of handing over a wireless device from the source base station to a target base station, said method comprising:
using a current mapping between two or more flow identifiers and a first set of data radio bearers for communication between the wireless device and the source base station; 
determining that the wireless device is to be handed over from the source base station to the target base station;
sending, the current mapping to the target base station.

    PNG
    media_image6.png
    595
    672
    media_image6.png
    Greyscale

	ZHU disclose (“The method can be applied to a handover procedure of user equipment UE from a source access network device (such as, e.g., a source base station or a source base station controller) to a target access network device (such as, e.g., a target base station or a target base station controller).  Data of the UE can be handed over from a bearer between the source access network device and a source serving gateway (such as, e.g., a source SGW or a source SGSN) to a bearer between the target access network device and a target serving gateway (such as, e.g., a target SGW or a target SGSN).”[0006])

    PNG
    media_image7.png
    616
    573
    media_image7.png
    Greyscale

	In an alternative, Kojima disclose “handover across the macro base station and the femto base station, a service flow established between the mobile station and the base station...Thus, the mobile can continue the wireless communication by using the same service flow both after the handover and before the handover.  The service flow is used for, example, distinguishing data flows such as packets and is established per each Quality of Service (QoS) such as bandwidth required for the data to be transmitted.  Therefore, several service flows having different QoS may be established between a pair of mobile station and base station.  Then, each service flow is assigned with a Service Flow Identifier (SFID) unique within one mobile station.”[0007]) See figured 4 and 8.

    PNG
    media_image8.png
    694
    582
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    660
    549
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Kojima with ZHU so that the mobile can continue the wireless communication by using the same service flow both after the handover and before the handover.
	ZHU and Kojima fail to teach receiving, from the target base station, an indication that the current mapping is to be used for communication between the wireless device and the target base station; and sending the current mapping to the target base station in response to the indication.
	Pelkonen, in the same field of invention, disclose a method of handing over of a mobile terminal form a first network to a second network.  The method includes initiating a handover decision in a base station, sending a handover request to a MME, mapping, in the MME, between active SAE Bearers and required PDP contexts, and sending a handover preparation request including target network specific QoS information from the MME to the second network. See abstract.  See also para.[0031].

    PNG
    media_image10.png
    642
    905
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    730
    594
    media_image11.png
    Greyscale

	Pelkonen further teaches ([0032]: “at step 204, when the mapping is ready, the Source MME requires GTP-U TEIDs for needed GTP-U tunnels from the UPE (3GPP anchor).  This is required only if the number of GTP tunnels is different between LTE and 3G/2G or the MME needs to indicate a different QoS for new access.  Note that the UPE does not terminate the usage of TEIDs allocated for SAE Bearers.  Instead, UPE only decides if it should allocate totally new TEIDs for requested PDP contexts, or reuse the existing TEIDs in the 3G/2G access.  If the number of requested PDP context exceeds the number of SAE Bearers, new TEIDs have to be created/reserved.  If the number of requested PDP context is less than the number of active SAE Bearers, the UPE has to decide, which of the TEIDs to reused in the new access network and which should be released after the step 232 User plane route update.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement steps of the target base station to notify the source base station the reuse the current mapping. 

Regarding claims 38, ZHU teaches receiving the current mapping from a network node or from a wireless device.  (see S721 of figure 7A)

	Regarding claims 39 ZHU teaches wherein said receiving is prior to or contemporaneous with or after the wireless device being handed over to the source base station.  ZHU teaches receiving the current mapping prior and/or contemporaneous with to the wireless device being hand over.

	Regarding claims 40, ZHU further teaches wherein the one or more flow identifiers are associated with respective packet flows originating or terminating at the wireless device.  (see figure 1).

	Regarding claims 70, 71 and 73, it would have been obvious to those have ordinary skills in the art before the effective filing date of the claimed invention to perform sending the current mapping prior to or contemporaneously with the wireless device being handed over to the target base station.
Allowable Subject Matter
6.	Claims 58, 61-69 and 72 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fail to explicitly teach obtaining the current mapping from the source base station in response to the indication; responsive to obtaining the current mapping, determining a new mapping between the one or more flow identifiers and a second set of data radio bearers used for communication between the wireless device and the target base station; and signaling the new mapping to the wireless device.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412